Exhibit 10.32
 
 
EMPLOYMENT AGREEMENT
 
 AGREEMENT (the “Agreement”), dated as of January 7, 2008, between Advance Auto
Parts, Inc. (“Advance” or the “Company”), a Delaware corporation, and Darren R.
Jackson (the “Executive”).
 
 The Company and the Executive agree as follows:
 
1.     Position; Term of Employment.  Subject to the terms and conditions of
this Agreement, the Company agrees to employ the Executive, and the Executive
agrees to serve the Company, as its President and Chief Executive Officer
(“Executive’s Position”). The parties intend that the Executive shall continue
to so serve in this capacity throughout the Employment Term (as such term is
defined below).  The Board of Directors of the Company (the “Board”) currently
intends for the Executive to continue to serve his current term as a member of
the Board and currently expects that the Executive shall be nominated, and
recommended by the Board, for election by the shareholders to the Board during
each year of the Employment Term.
 
 The term of Executive’s employment by the Company pursuant to this Agreement
shall commence on January 7, 2008 (“Commencement Date”) and shall end on the day
prior to the third anniversary of the Commencement Date, unless sooner
terminated under the provisions of Paragraph 4 below (“Employment Term”);
provided, however, that commencing on the third anniversary of the Commencement
Date and on each anniversary thereafter the Employment Term shall be
automatically extended for an additional period of one year unless, not later
than 90 days prior to such automatic extension date, either party shall have
given notice to the other that it does not wish to extend the Employment Term,
in which case the Employment Term shall end 90 days following such notice.
 
2.     Duties.
 
 (a) Duties and Responsibilities; Location.  The Executive shall have such
duties and responsibilities of Executive’s Position and such other duties and
responsibilities reasonably consistent with the Executive’s Position as a
majority of the Board may request from time to time and shall perform such
duties and carry out such responsibilities to the best of the Executive’s
ability for the purpose of advancing the business of the Company and its
subsidiaries, if any (jointly and severally, “Related Entities”).  The Executive
shall observe and conform to the applicable policies and directives promulgated
from time to time by the Company and its Board of Directors.  Subject to the
provisions of Subsection 2(b) below, the Executive shall devote Executive’s full
time, skill and attention during normal business hours to the business and
affairs of the Company and its Related Entities, except for holidays and
vacations consistent with applicable Company policy and except for illness or
incapacity.  Subject to the oversight powers and responsibilities of the Board,
the Executive shall manage the Company on a daily basis.
 
 The Executive shall not be required to change his place of residence in
Minnesota in order to perform the duties and responsibilities of the Executive’s
Position.  The Executive’s work location shall initially be the Store Support
Center in Roanoke, VA.  Executive shall have use of the Company plane to travel
to and from Roanoke, VA, and to travel to and from
 

--------------------------------------------------------------------------------


 
charitable board meetings as necessary, subject to the Advance Auto Parts, Inc.
and Subsidiaries Policy For Personal Use of Corporate Airplane.  For
clarification, the Executive’s travel from and to his home to and from the Store
Support Center shall constitute business travel on behalf of the Company which
is necessary to the performance of the Executive’s duties and responsibilities
hereunder, and shall not be deemed by the Company to be “Personal Use”
travel.  The Company shall expend such reasonable resources and otherwise take
such actions as are reasonably necessary and appropriate to cause to open, by
approximately June 30, 2008 or as soon as practicable thereafter, a corporate
executive center in the greater Minneapolis/St. Paul area.  After said corporate
executive center is open, Executive’s principal office location shall be the
corporate executive center.
 
  (b) Other Activities.  During the Term of this Agreement, it shall not be a
violation of this Agreement for the Executive to, and Executive shall be
entitled to (i) serve on corporate, civic, charitable, including without
limitation the boards of Marquette University and Cristo Rey Network and the
board of the Cristo Rey Jesuit High School located in Minneapolis, Minnesota,
retail industry association or professional association boards or committees
within the limitations of the Company’s Guidelines on Significant Governance
Issues, (ii) deliver lectures, fulfill speaking engagements or teach at
educational institutions and (iii) manage personal investments, so long as such
activities do not significantly interfere with the performance of Executive’s
duties and responsibilities as required by this Agreement and do not involve a
conflict of interest with the Executive’s duties or responsibilities hereunder.
 
3.     Compensation.
 
 (a) Base Salary.  During the Employment Term, the Company shall pay to the
Executive a salary of $800,000 per annum, payable consistent with the Company’s
standard payroll practices then in effect (“Base Salary”).  Such Base Salary
shall be reviewed by the Compensation Committee of Advance’s Board of Directors
(hereinafter the “Compensation Committee”) at least annually, with any changes
taking into account, among other factors, the Company and individual
performance.
 
 (b) Bonus.  The Executive shall receive a bonus in such amounts and based upon
achievement of such corporate and individual performance and other criteria as
shall be approved by the Compensation Committee from time to time, with a target
amount, if such performance and other criteria are achieved, of 1.5 times the
Base Salary (the “Target Bonus Amount”) which bonus shall be paid in a manner
consistent with the Company’s bonus practices then in effect.
 
 (c) Equity Awards.  Effective on the Commencement Date, pursuant to and in
accordance with the terms of the Advance 2004 Long-Term Incentive Plan ("2004
LTIP"), and as previously approved by the Compensation Committee, the Executive
shall receive equity awards as set forth in clauses (i) and (ii) below, subject
to the standard terms set forth in the forms of Restricted Stock Award or Stock
Appreciation Rights Award, as the case may be, previously filed by the Company
with the Securities and Exchange Commission (“SEC”), except for the last
paragraph of Section 3 of the form of Restricted Stock Award and the last
paragraph of Section 1 of the Stock Appreciation Rights Award, which shall be
stricken from the Awards delivered to the Executive with respect to the
following grants only; provided, however, that the
 
2

--------------------------------------------------------------------------------


 
language referred to in the first clause of this sentence shall specifically
apply only to the awards set forth in clauses (i) and (ii) below and not
necessarily to any future award that may be made to the Executive.  For
clarification, the awards set forth in clauses (i) and (ii) below are being
granted to the Executive as replacement grants for awards foregone by the
Executive at his prior employer, while the award set forth in clause (iii) is an
original inducement grant, having an initial value of approximately $3 million,
to the Executive for future service.  With the approval of the Compensation
Committee, however, the Executive has voluntarily waived receipt of the grant in
clause (iii) in order to create a pool of Restricted Stock Units to be used at
the Executive’s discretion to reward Company employees, such as store managers
and corporate managers, who would not otherwise participate in equity awards,
for extraordinary service to customers and the Company:
 
(i) 110,000 shares of Restricted Stock.  Initially, none of the shares of
Restricted Stock shall be considered vested shares and all shares of Restricted
Stock shall be considered unvested shares.  On the third anniversary of the
Commencement Date, provided that the Executive's employment has not been
terminated for Due Cause or as a Voluntary Termination (as each such term is
hereinafter defined), 100% of the Restricted Stock shall be considered vested
shares and none of the shares of Restricted Stock shall be considered unvested.
 
(ii) Stock Appreciation Rights with respect to 225,000 shares of common stock of
the Company, the exercise price for which shall be 100% of the “Fair Market
Value” (as defined in the 2004 LTIP) of the common stock at the date of grant,
of which 25% shall be exercisable, subject to a one-year holding period pursuant
to the 2004 LTIP, from and after the Commencement Date.  On each anniversary of
the Commencement Date for three years, provided that the Executive's employment
has not been terminated for Due Cause or as a Voluntary Termination (as each
such term is hereinafter defined), 25% of the Stock Appreciation Rights shall
become exercisable, such that all of the Stock Appreciation Rights shall be
exercisable as of the third anniversary of the Commencement Date if the
Executive has not been terminated for Due Cause or as has not engaged in a
Voluntary Termination prior to such date.
 
(iii) Restricted Stock Units with a value on the Commencement Date of three
million dollars ($3,000,000) shall be placed in a pool to be used, pursuant to
the authorization and delegation of the Board and the Compensation Committee
made prior to the date hereof pursuant to and in accordance with the terms of
the 2004 LTIP, at the Executive’s discretion in accordance with the terms of the
2004 LTIP, to reward Company employees, such as store managers and corporate
managers, who would not otherwise participate in equity awards, for
extraordinary service to customers and the Company.
 
(d) 2007 Bonus Replacement.  The Company Shall pay to the Executive the bonus
amount Executive would have earned for 2007 under his most recent former
employer’s (“Former Employer”) bonus plan for 2007, in the maximum amount of
$975,000 and the minimum amount of $650,000, which amount shall be paid within a
reasonable time after the Former Employer pays bonuses in 2008 but in any event
within the first six months of calendar
 
3

--------------------------------------------------------------------------------


 
year 2008.  Executive agrees to cooperate with the Compensation Committee to
ascertain the amount of such bonus replacement.
 
 (e) Benefit Plans.  During the Employment Term, the Executive shall be entitled
to participate in all retirement and employment benefit plans and programs of
the Company that are generally available to senior executives of the
Company.  Such participation shall be pursuant to the terms and conditions of
such plans and programs, as the same shall be amended from time to
time.  Executive shall be entitled to four weeks paid vacation annually.  In
addition, Executive shall be provided with a Company-paid annual physical
examination at the Mayo Clinic in Rochester, MN.
 
 (f) Business Expenses.  During the Employment Term, the Company shall, in
accordance with policies then in effect with respect to payments of business
expenses, pay or reimburse the Executive for all reasonable out-of-pocket travel
and other expenses (other than ordinary commuting expenses) incurred by the
Executive in performing services hereunder; provided, however, that, with
respect to reimbursements, if any, not otherwise excludible from the Executive’s
gross income, to the extent required to comply with the provisions of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), no
reimbursement of expenses incurred by the Executive during any taxable year
shall be made after the last day of the following taxable year, and the right to
reimbursement of such expenses shall not be subject to liquidation or exchange
for another benefit.  All such expenses shall be accounted for in such
reasonable detail as the Company may require.
 
4.     Termination of Employment.
 
 (a) Death.  In the event of the death of the Executive during the Employment
Term, Executive’s employment shall be automatically terminated as of the date of
death and a lump sum amount, equivalent to the Executive’s annual Base Salary
and Target Bonus then in effect, shall be paid, within 60 days after the date of
the Executive’s death, to the Executive’s designated beneficiary, or to the
Executive’s estate or other legal representative if no beneficiary was
designated at the time of Executive’s death.  In the event of the death of the
Executive during the Employment Term, the shares of Restricted Stock granted
pursuant to Section 3(c)(i) of this Agreement shall vest immediately and the
Stock Appreciation Rights granted pursuant to Section 3(c)(ii) of this Agreement
shall become exercisable upon the date of the Executive’s death for all of the
SARs if not then exercisable in full.  The foregoing benefit will be provided in
addition to any death, disability or other benefits provided under the Company’s
benefit plans and programs in which the Executive was participating at the time
of his death.  Except in accordance with the terms of the Company’s benefit
programs and other plans and programs then in effect (including the 2004 LTIP or
any successor plan thereto, as it relates to the equity grants referenced in
Section 3(c) hereof), after the date of Executive’s death, Executive shall not
be entitled to any other compensation or benefits from the Company or hereunder.
 
 (b) Disability.  In the event of the Executive’s Disability as hereinafter
defined, the employment of the Executive may be terminated by the Company,
effective upon the Disability Termination Date (as defined below).  In such
event, the Company shall pay the Executive an amount equivalent to thirty
percent (30%) of the Executive’s Base Salary for a one year period, which amount
shall be paid in one lump sum within forty-five days following the Executive’s
 
4

--------------------------------------------------------------------------------


 
“separation from service,” as that term is defined in Section 409A of the Code
and regulations promulgated thereunder, from the Company (his “Separation From
Service”), provided that the Executive or an individual duly authorized to
execute legal documents on the Executive’s behalf executes and does not revoke
within any applicable revocation period the release described in Section
4(j)(ii)(B).  In the event of the Executive’s Disability during the Employment
Term, the shares of Restricted Stock granted pursuant to Section 3(c)(i) of this
Agreement shall vest immediately and the Stock Appreciation Rights granted
pursuant to Section 3(c)(ii) of this Agreement shall become exercisable upon the
date of the Executive’s Disability for all of the SARs if not then exercisable
in full.  The foregoing benefit will be provided in addition to any disability
or other benefits provided under the Company’s benefit plans in which the
Executive participates.  The purpose and intent of the preceding two sentences
is to ensure that the Executive receives a combination of insurance benefits and
Company payments following the Disability Termination Date equal to 100% of his
then-applicable Base Salary for such one-year period.  Otherwise, after the
Disability Termination Date, except in accordance with the Company’s benefit
programs and other plans then in effect, Executive shall not be entitled to any
compensation or benefits from the Company or hereunder.
 
 “Disability,” for purposes of this Agreement, shall mean the Executive’s
incapacity due to physical or mental illness causing the Executive’s complete
and full-time absence from the Executive’s duties, as defined in Paragraph 2,
for either a consecutive period of more than six months or at least 180 days
within any 270-day period.  Any determination of the Executive’s Disability made
in good faith by the Company shall be conclusive and binding on the Executive,
unless within 10 days after written notice to Executive of such determination,
the Executive elects by written notice to the Company to challenge such
determination, in which case the determination of Disability shall be made by
arbitration pursuant to Paragraph 10 below.  Except as provided in this
Subsection 4(b), the Company shall not be required to provide the Executive any
compensation or benefits after the determination by the Company unless the
arbitration results in a determination that the Executive is not disabled, in
which case the Company shall pay to the Executive within 10 days after such
arbitration decision all compensation due through the date of such arbitration
decision.  The Company shall not be deemed to have breached its obligations
related to such compensation and benefits under this Agreement if it makes such
payment within 10 days after such arbitration decision.  The “Disability
Termination Date” shall be the date on which the Company makes such
determination of the Executive’s Disability unless the arbitration, if any,
results in a determination that the Executive is not disabled.  The Executive
shall have a legally binding right to the disability salary continuation benefit
as of the Disability Termination Date.
 
 (c) Termination by the Company for Due Cause.  Nothing herein shall prevent the
Company from terminating the Executive’s employment at any time for “Due Cause”
(as hereinafter defined).  The Executive shall continue to receive the Base
Salary provided for in this Agreement only through the period ending with the
date of such termination.  Any rights and benefits the Executive may have under
employee benefit plans and programs of the Company shall be determined in
accordance with the terms of such plans and programs.  Except as provided in the
two immediately preceding sentences, after termination of employment for Due
Cause, Executive shall not be entitled to any compensation or benefits from the
Company or hereunder.
 
5

--------------------------------------------------------------------------------


 
For purposes of this Agreement, “Due Cause” shall mean:
 
(i) a material breach by the Executive of the Executive’s duties and obligations
under this Agreement or violation in any material respect of any code or
standard of conduct generally applicable to the officers of the Company  (1)
which is willful and deliberate on the Executive’s part, (2) which is not due to
the Disability of the Executive (within the meaning of Subsection 4(b) but
without regard to the requirement that it continue for more than six months or
180 days within a 270-day period), (3) which is committed in bad faith or
without reasonable belief that such breach is in the best interests of the
Company, and (4) which, if curable, has not been cured by the Executive within
15 business days after the Executive’s receipt of notice to the Executive
specifying the nature of such violations;
 
(ii) a material violation by the Executive of the Executive’s Loyalty
Obligations as provided in Paragraph 18;
 
(iii) conviction of a crime of moral turpitude or a felony involving  fraud,
breach of trust, or misappropriation;
 
(iv) the Executive’s willfully engaging in bad faith conduct that is
demonstrably and materially injurious to the Company, monetarily or otherwise;
or
 
(v) a determination by a majority of the Board that Executive is in material
violation of the Company’s Substance Abuse Policy.
 
 (d) Termination by the Company Other than for Due Cause, Death or
Disability.  The foregoing notwithstanding, the Company may terminate the
Executive’s employment for any or no reason, as it may deem appropriate in its
sole discretion and judgment; provided, however, that in the event such
termination is not due to Death, Disability or Due Cause, the Executive shall
(i) be entitled to a Termination Payment as hereinafter defined and (ii) be sent
written notice stating the termination is not due to Death, Disability or Due
Cause.  In the event of such termination by the Company, Executive shall receive
certain payments and benefits as set forth in this Subsection 4(d).
 
(i) Termination Payment.  If the Company terminates the Executive’s employment
for other than Death, Disability or Due Cause prior to the expiration of the
Employment Term, the term “Termination Payment” shall mean a cash payment equal
to the sum of:
 
(A) an amount equal to the Executive’s annual Base Salary, as in effect
immediately prior to such termination (unless the termination is in connection
with an action that would have enabled the Executive to terminate his employment
for Good Reason pursuant to Section 4(e)(i)(A), in which case, it shall be the
Base Salary in effect prior to any such material diminution of the Base Salary)
(the “Termination Salary Payment”),
 
(B) an amount equal to the Executive’s Target Bonus Amount, as in effect
immediately prior to such termination (unless the termination is
 
6

--------------------------------------------------------------------------------


 
in connection with an action that would have enabled the Executive to terminate
his employment for Good Reason pursuant to Sections 4(e)(i)(A) or (E), in which
case, it shall be the Target Bonus in effect prior to any such material
diminution of the Target Bonus or termination of the bonus plan, respectively)
(the “Termination Bonus Payment”), and
 
(C) a lump sum payment equal to the prorated value of the Executive’s annual
coverage under the Company’s Executive Choice Program (the “Termination ECP
Payment”).
 
(ii) Outplacement Services.  The Company shall make outplacement services
available to Executive, at a cost to the Company not to exceed $12,000, for a
period of time not to exceed 12 months following the date of termination
pursuant to the Company’s executive outplacement program with the Company’s
selected vendor, to include consulting, search support and administrative
services.
 
(iii) Medical Coverage.  In addition, the Company shall provide Executive,
Executive’s spouse and covered dependents with medical, dental and vision
insurance benefits for three hundred sixty-five (365) days from the date
of  Executive’s termination of employment or until such time as Executive
obtains other group health coverage, whichever occurs first.  In order to
trigger the Company’s obligation to provide health care continuation benefits,
Executive must elect continuation coverage required pursuant to the
Consolidation Omnibus Budget Act of 1985, as amended (“COBRA”) upon such
eligibility.  The Company’s obligation shall be satisfied solely through the
payment of Executive’s COBRA premiums during the 365-day period, but only to the
extent that such premiums exceed the amount that would otherwise have been
payable by Executive for coverage of Executive and the Executive’s dependents
that were covered by the Company’s medical, dental, and vision insurance
programs at the time of Executive’s termination of employment had the Executive
continued to be employed by the Company.
 
(iv) Timing of Payments.  The Termination Salary Payment, Termination Bonus
Payment and Termination ECP Payment shall be paid in one lump sum within
forty-five days following the date of the Executive’s Separation From Service,
provided that the Executive executes and does not revoke within any applicable
revocation period the release described in Section 4(j)(ii)(B) below.
 
(v) Entire Obligation.  Except as provided in Subsection 4(i) of this Agreement,
following the Executive’s termination of employment under this Subsection 4(d),
the Executive will have no further obligation to the Company pursuant to this
Agreement (other than under Sections 5, 6, 7, 8, 9, 10, 16, 18, 19 (to the
extent such policies, guidelines and codes by their terms apply post-employment)
and 20).  Except for the Termination Payment and as otherwise provided in
accordance with the terms of the Company’s benefit programs and plans then in
effect or as expressly required under applicable law, after termination by the
Company of employment for other than Death, Disability or Due Cause, Executive
shall not be entitled to any other compensation or benefits from the Company or
hereunder.
 
7

--------------------------------------------------------------------------------


 
(e) Resignation from Employment by the Company for Good Reason.  Termination by
the Company without Due Cause under Subsection 4(d) shall be deemed to have
occurred if the Executive elects to terminate Executive’s employment for Good
Reason.
 
(i) Good Reason.  For purposes of this Agreement, “Good Reason” shall mean:
 
(A) a material diminution in the Executive’s Base Salary or Target Bonus
opportunity;
 
(B) a material diminution in the Executive’s authority, duties, or
responsibilities;
 
(C) the failure of the Nominating Committee of the Board to re-nominate
Executive to the Board;
 
(D) a majority of the Board’s or a majority shareholder’s requiring that, or as
a result of a corporate reorganization, Executive no longer reports directly to
the Board;
 
(E) the termination of the Advance Auto Parts, Inc. Executive Incentive Plan
without replacement thereof with a similar plan;
 
(F) a material reduction in aggregate benefits available to the Executive if no
similar reduction is made for all other senior executives of the Company;
 
(G) the Company’s requiring Executive to be based more than 60 miles from the
Company’s office at which Executive was principally employed immediately prior
to the date of the relocation;
 
(H) the delivery by the Company of a notice discontinuing the automatic
extension of the Term of Executive’s employment under this Agreement; or
 
(I) any other action or inaction that constitutes a material breach by the
Company of the terms of this Agreement.
 
(ii) Notice of Good Reason Condition.  In order to be considered a resignation
for Good Reason for purposes of this Agreement, the Executive must provide the
Company with written notice and description of the existence of the Good Reason
condition within ninety (90) days of the initial discovery by the Executive of
the existence of said Good Reason condition and the Company shall have 15
business days to cure such Good Reason condition.
 
(iii) Effective Date of Resignation.  The effective date of the Executive’s
resignation for Good Reason must occur no longer than one year following the
expiration of the cure period set forth in Section 4(e)(ii), above.  If
Executive has not resigned for
 
8

--------------------------------------------------------------------------------


 
Good Reason effective within one year following the expiration of the cure
period set forth in Section 4(e)(ii), above the Executive shall be deemed to
have waived said Good Reason condition.
 
(f) Termination by the Company Other Than For Due Cause, Death or Disability or
Resignation from Employment for Good Reason Within Twelve Months After a Change
In Control.  If the Company terminates the Executive’s employment for other than
Death, Disability or Due Cause prior to the expiration of the Employment Term
and within twelve (12) months after a Change In Control (as defined below), or
if the Executive elects to terminate Executive’s employment for Good Reason
prior to the expiration of the Employment Term and within twelve (12) months
after a Change In Control, then (i) the Executive shall be entitled to a Change
In Control Termination Payment as hereinafter defined and Executive shall
receive benefits as defined in Subsections 4(d)(ii) and (iii) below, and (ii)
either the Company or the Executive, as the case may be, shall provide Notice of
Termination pursuant to Subsection 4(i).
 
(i) Change In Control Termination Payment.  The term “Change In Control
Termination Payment” shall mean a cash payment equal to the sum of:
 
(A) an amount equal to two times the Executive’s annual Base Salary, as in
effect immediately prior to such termination (unless the termination is due to
Section 4(e)(i)(A), in which case, it shall be the Base Salary in effect prior
to any such material diminution of the Base Salary) (the “Change In Control
Termination Salary Payment”),
 
(B) an amount equal to two times the Executive’s Target Bonus Amount, as in
effect immediately prior to such termination (unless the termination is due to
Sections 4(e)(i)(A) or (E), in which case, it shall be the Target Bonus in
effect prior to any such material diminution of the Target Bonus or termination
of the bonus plan, respectively) (the “Change In Control Termination Bonus
Payment”), and
 
(C) a lump sum payment equal to the prorated value of the Executive’s annual
coverage under the Company’s Executive Choice Program (the “Change In Control
Termination ECP Payment”).
 
(ii) Timing of Payments.  The Change In Control Termination Salary Payment, the
Change In Control Termination Bonus Payment and the Change In Control
Termination ECP Payment shall be paid in lump sum payments within forty-five
days following the date of Executive’s Separation From Service, provided that
the Executive executes and does not revoke within any applicable revocation
period the release described in Section 4(j)(ii)(B) below.
 
(iii) Entire Obligation.  Except as provided in Subsection 4(i) of this
Agreement, following the Executive’s termination of employment under this
Subsection 4(f), the Executive will have no further obligation to the Company
pursuant to this Agreement (other than under Sections 5, 6, 7, 8, 9, 10, 16, 18,
19 (to the extent such
 
9

--------------------------------------------------------------------------------


 
policies, guidelines and codes by their terms apply post-employment) and
20).  Except for the Change In Control Termination Payment and as otherwise
provided in accordance with the terms of the Company’s benefit programs and
plans then in effect or as expressly required under applicable law, within
twelve (12) months after a Change In Control, after termination by the Company
of employment for other than Death, Disability or Due Cause or after termination
by the Executive for Good Reason, Executive shall not be entitled to any other
compensation or benefits from the Company or hereunder.
 
(iv) Change In Control.  For purposes of this Agreement, “Change In Control”
shall have the same meaning as set forth in the 2004 LTIP, as in existence on
the date hereof.
 
(v) Gross-Up Payment.
 
(A) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution by the Company, any
individual or entity whose actions result in a Change in Control, or their
respective subsidiaries or affiliates to or for the benefit of the Executive
(including any payment or benefits received in connection with a Change in
Control or the Executive's termination of employment, whether pursuant to the
terms of this Agreement or any other plan, arrangement or agreement) (all such
payments and benefits, excluding the Gross-Up Payment (as defined below), being
hereinafter referred to as the "Total Payments") will be subject to any excise
tax imposed under section 4999 of the Internal Revenue Code of 1986, as amended
(the "Code") (such tax, the "Excise Tax"), the Company shall pay to the
Executive an additional amount (the "Gross Up Payment") such that the net amount
retained by the Executive, after deduction of any Excise Tax on the Total
Payments and any federal, state and local income and employment taxes and Excise
Tax upon the Gross-Up Payment, and after taking into account the phase out of
itemized deductions and personal exemptions attributable to the Gross-Up
Payment, shall be equal to the Total Payments.
 
(B) For purposes of determining whether any of the Total Payments will be
subject to the Excise Tax and the amount of such Excise Tax, (i) all of the
Total Payments shall be treated as "parachute payments" (within the meaning of
section 280G(b)(2) of the Code) unless, in the opinion of tax counsel ("Tax
Counsel") reasonably acceptable to the Executive and selected by the accounting
firm which was, immediately prior to the Change in Control, the Company's
independent auditor (the "Auditor") (which Tax Counsel may be the Company's
general counsel), such payments or benefits (in whole or in part) do not
constitute parachute payments, including by reason of section 280G(b)(4)(A) of
the Code, (ii) all "excess parachute payments" within the meaning of section
280G(b)(l) of the Code shall be treated as subject to the Excise Tax unless, in
the opinion of Tax Counsel, such excess parachute payments (in whole or in part)
represent reasonable compensation for services actually rendered (within the
meaning of section 280G(b)(4)(B) of the Code) in excess of the Base Amount
allocable to such reasonable compensation, or are otherwise not subject to the
Excise Tax, and
 
10

--------------------------------------------------------------------------------


 
 
(iii) the value of any non-cash benefits or any deferred payment or benefit
shall be determined by the Auditor in accordance with the principles of sections
280G(d)(3) and (4) of the Code.  For purposes of determining the amount of the
Gross Up Payment, the Executive shall be deemed to pay federal income tax at the
highest marginal rate of federal income taxation in the calendar year in which
the Gross Up Payment is to be made and state and local income taxes at the
highest marginal rate of taxation in the state and locality of the Executive's
residence on the date of termination of the Executive's employment with the
Company (or if there is no date of termination, then the date on which the
Gross-Up Payment is calculated for purposes of this Subsection 4(f)), net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes.
 
(C) In the event that the Excise Tax is determined by Tax Counsel to be less
than the amount taken into account hereunder in calculating the Gross-Up
Payment, the Executive shall repay to the Company, within five (5) business days
following the time that the amount of such reduction in the Excise Tax is so
determined, the portion of the Gross Up Payment attributable to such reduction
(plus that portion of the Gross Up Payment attributable to the Excise Tax and
federal, state and local income and employment taxes imposed on the Gross Up
Payment being repaid by the Executive), to the extent that such repayment
results in a reduction in the Excise Tax and a dollar-for-dollar reduction in
the Executive's taxable income and wages for purposes of federal, state and
local income and employment taxes, plus interest on the amount of such repayment
at 120% of the rate provided in section 1274(b)(2)(B) of the Code.  In the event
that the Excise Tax is determined by Tax Counsel to exceed the amount taken into
account hereunder in calculating the Gross-Up Payment (including by reason of
any payment the existence or amount of which cannot be determined at the time of
the Gross Up Payment), the Company shall make an additional Gross Up Payment in
respect of such excess (plus any interest, penalties or additions payable by the
Executive with respect to such excess) within five (5) business days following
the time that the amount of such excess is determined by Tax Counsel (but, in
all events, no later than the end of the Executive’s taxable year following the
taxable year in which the Executive remits the related taxes).  The Executive
and the Company shall each reasonably cooperate with the other in connection
with any administrative or judicial proceedings concerning the existence or
amount of liability for Excise Tax with respect to the Total Payments.
 
(D) The determination by Tax Counsel shall be conclusive and binding upon al
parties unless the Internal Revenue Service, a court of competent jurisdiction,
or such other duly empowered governmental body or agency (a “Tax Authority”)
determines that the Executive owes a greater or lesser amount of Excise Tax with
respect to the Total Payments than the amount determined by Tax Counsel.
 
(E) If a Taxing Authority makes a claim against the Executive, the Company shall
be liable for and indemnify the Executive against any loss in
 
11

--------------------------------------------------------------------------------


 
 
connection with, and all costs and expenses, including attorneys’ fees, which
may be incurred as a result of contesting the claim.  Should a Taxing Authority
finally determine that an additional Excise Tax is owed, then the Company shall,
within five (5) business days of such determination, pay an additional Gross Up
Payment to the Executive with respect to the additional Excise Tax and any
assessed interest, fines or penalties.  Should a Taxing Authority finally
determine that the Executive owes a lesser amount of Excise Tax, then the
Executive shall repay such excess to the Company within five (5) business days
of such determination; provided, however, that such repayment shall be reduced
by the amount of any taxes paid by the Executive on such excess which is not
offset by the tax benefit attributable to such repayment.
 
(g) Voluntary Termination.  In the event that the Executive terminates
Executive’s employment at Executive’s own volition prior to the expiration of
the Term (except as provided in Subsection 4(e) above), such termination shall
constitute a “Voluntary Termination” and in such event the Executive shall be
limited to the same rights and benefits as provided in connection with a
termination for Due Cause under Subsection 4(c) above.
 
(h) Compliance With Code Section 409A.  Notwithstanding anything herein to the
contrary, this Agreement is intended to be interpreted and operated so that the
payment of the benefits set forth herein either shall either be exempt from the
requirements of Section 409A of the Code or shall comply with the requirements
of such provision; provided however that in no event shall the Company be liable
to the Executive for or with respect to any taxes, penalties or interest which
may be imposed upon the Executive pursuant to Section 409A.  To the extent that
any amount payable pursuant to Subsections 4(b), (d)(i), (d)(iii) or (f)
constitutes a “deferral of compensation” subject to Section 409A (a “409A
Payment”), then, if on the date of the Executive’s “separation from service,” as
such term is defined in Treas. Reg. Section 1.409A-1(h)(1), from the Company
(his “Separation from Service”), the Executive is a “specified employee,” as
such term is defined in Treas. Reg. Section 1.409-1(i), as determined from time
to time by the Company, then such 409A Payment shall not be made to the
Executive earlier than the earlier of (i) six (6) months after the Executive’s
Separation from Service; or (ii) the date of his death.  The 409A Payments under
this Agreement that would otherwise be made during such period shall be
aggregated and paid in one lump sum, without interest, on the first business day
following the end of the six (6) month period or following the date of the
Executive’s death, whichever is earlier, and the balance of the 409A Payments,
if any, shall be paid in accordance with the applicable payment schedule
provided in this Section 4.  The Executive hereby acknowledges that he has been
advised to seek and has sought the advice of a tax advisor with respect to the
tax consequences to the Executive of all payments pursuant to this Agreement,
including any adverse tax consequences or penalty taxes under Code Section 409A
and applicable State tax law.  Executive hereby agrees to bear the entire risk
of any such adverse federal and State tax consequences and penalty taxes in the
event any payment pursuant to this Agreement is deemed to be subject to Code
Section 409A, and that no representations have been made to the Executive
relating to the tax treatment of any payment pursuant to this Agreement under
Code Section 409A and the corresponding provisions of any applicable State
income tax laws.
 
12

--------------------------------------------------------------------------------


 
(i) Cooperation.  During the term of Executive’s employment by the Company and
for a period ofone (1) year immediately following the termination of Executive’s
employment with the Company, Executive agrees to be reasonably available to
assist the Company and its representatives and agents with any business and/or
litigation (or potential litigation) matters affecting or involving the
Company.  The Company will reimburse Executive for all associated reasonable
costs of travel.
 
(j) Notice of Termination, Resignation and Release.  Any termination under
Subsection 4(b) by the Company for Disability or Subsection 4(c) for Due Cause
or by the Executive for Good Reason under Subsection 4(e) or by the Company or
the Executive within twelve (12) months after a Change In Control under
Subsection 4(f) or by the Executive by Voluntary Termination under Subsection
4(g) shall be communicated by Notice of Termination to the other party thereto
given in accordance with Paragraph 9.
 
(i) Notice of Termination.  For purposes of this Agreement, a “Notice of
Termination” means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated and (iii) if the
termination date is other than the date of receipt of such Notice, specifies the
termination date (which date shall not be prior to the date of such notice or
more than 15 days after the giving of such Notice).
 
(ii) Resignation and Release.  Notwithstanding anything in this Agreement to the
contrary, in order to be eligible to receive any payments or benefits hereunder
as a result of the termination of the Executive’s employment, in addition to
fulfilling all other conditions precedent to such receipt, the Executive or
Executive’s legal representative must:
 
(A) within 10 days after the termination date, resign as a member of the Board
of Directors of the Company, if applicable, and as an officer, director, manager
and employee of the Company and its Related Entities, and
 
(B) within 21 days after presentation of a release in form and substance
reasonably satisfactory to the Company and its legal counsel, execute said
release, on behalf of the Executive and Executive’s estate, heirs and
representatives, releasing the Company, its Related Entities and each of the
Company’s and such Related Entities’ respective officers, directors, employees,
members, managers, agents, independent contractors, representatives,
shareholders, successors and assigns (all of which persons and entities shall be
third party beneficiaries of such release with full power to enforce the
provisions thereof) from any and all claims related to Executive’s employment
with the Company; termination of Executive’s employment; all matters alleged or
which could have been alleged in a charge or complaint against the Company; any
and all injuries, losses or damages to Employee, including any claims for
attorney’s fees; any and all claims relating to the conduct of any employee,
servant, officer, director or agent of the Company; and any and all matters,
transactions or things occurring prior to the date of said release, including
any and all possible claims, known or unknown, which could
 
13

--------------------------------------------------------------------------------


 
have been asserted against the Company or the Company’s employees, agents,
servants, officers or directors.  Notwithstanding the foregoing, the form of
release shall except out therefrom, and acknowledge the Executive’s continuing
rights with respect to, the following:  (i) all vested rights that the Executive
may have under all welfare, retirement and other plans and programs of the
Company in which the Executive was participating at the time of his employment
termination, including all equity plans and programs of the Company with respect
to which equity awards were made to the Executive, (ii) all continuing rights
that the Executive may have under this Agreement, and (iii) all rights that the
Executive may have following the termination of his employment under the
Company’s Certificate of Incorporation and Bylaws, any applicable Company
insurance and any indemnity agreements to which the Executive is a party which
provide for indemnification, insurance or other, similar coverage for the
Executive with respect to his actions or inactions as an officer, employee
and/or member of the Board.  Executive may, within five business days of receipt
from the Company of the form of release, provide comments to the Company
regarding material provisions of the form of release, which the Company in good
faith will consider.  For clarification, unless and until the Executive executes
the release, the Company shall have no obligation to make any Termination
Payment to the Executive, and, even if the Executive does not execute the
release, the Executive shall be bound by the post-termination provisions of this
Agreement, including without limitation Section 18.
 
(k) Earned and Accrued Payments.  The foregoing notwithstanding, upon the
termination of the Executive’s employment at any time, for any reason, the
Executive shall be paid all amounts that had already been earned and accrued as
of the time of termination, including but not limited to (i) pay for unused
vacation accrued in accordance with the Company’s vacation policy; (ii) any
bonus that had been earned but not yet paid; and (iii) reimbursement for any
business expenses accrued in accordance with Subsection 3(d).
 
(l) Employment at Will. Executive hereby agrees that the Company may terminate
Executive’s employment under this Paragraph 4 without regard to:  (i) any
general or specific policies (written or oral) of the Company relating to the
employment or termination of employment of its employees; (ii) any statements
made to Executive, whether oral or in any document, pertaining to Executive’s
relationship with the Company; or (iii) without a determination of Due Cause by
the Company.
 
5.     Successors and Assigns.
 
(a) Assignment by the Company.  This Agreement shall be binding upon and inure
to the benefit of the Company or any corporation or other entity to which the
Company may transfer all or substantially all of its assets and business and to
which the Company may assign this Agreement, in which case the term “Company,”
as used herein, shall mean such corporation or other entity, provided that no
such assignment shall relieve the Company from any obligations hereunder,
whether arising prior to or after such assignment.
 
14

--------------------------------------------------------------------------------


 
(b) Assignment by the Executive.  The Executive may not assign this Agreement or
any part hereof without the prior written consent of the Company; provided,
however, that nothing herein shall preclude the Executive from designating one
or more beneficiaries to receive any amount that may be payable following
occurrence of Executive’s legal incompetency or Death and shall not preclude the
legal representative of Executive’s estate from assigning any right hereunder to
the person or persons entitled thereto under Executive’s will or, in the case of
intestacy, to the person or persons entitled thereto under the laws of intestacy
applicable to Executive’s estate.  The term “beneficiaries,” as used in this
Agreement, shall mean a beneficiary or beneficiaries so designated to receive
any such amount or, if no beneficiary has been so designated, the legal
representative of the Executive (in the event of Executive’s incompetency) or
the Executive’s estate.
 
6.     Governing Law.  This Agreement shall be governed by the laws of the
Commonwealth of Virginia.
 
7.     Entire Agreement.  This Agreement contains all of the understandings and
representations between the parties hereto pertaining to the matters referred to
herein, and supersedes all undertakings and agreements, whether oral or in
writing, previously entered into by them with respect thereto, including any
previous employment, severance and/or non-competition agreements.  This
Agreement may only be modified by an instrument in writing.
 
8.     Waiver of Breach.  The waiver by any party of a breach of any condition
or provision of this Agreement to be performed by such other party shall not
operate or be construed to be a waiver of a similar or dissimilar provision or
condition at the same or any prior or subsequent time.
 
9.     Notices.  Any notice to be given hereunder shall be in writing and
delivered personally, or sent by certified mail, postage prepaid, return receipt
requested, addressed to the party concerned at the address indicated below or to
such other address as such party may subsequently give notice of hereunder in
writing:
 
If to the Company:
 
Advance Stores Company, Incorporated
5008 Airport Road
Roanoke, VA  24012
Attn:  General Counsel
 
With a copy to:
 
Advance Stores Company, Incorporated
5008 Airport Road
Roanoke, VA  24012
Attn:  Chief Financial Officer
 
If to the Executive:
 
15

--------------------------------------------------------------------------------


Mr. Darren Jackson
290 Woodlawn Avenue
St. Paul, MN  55105
 
With a copy to:
 
Dorsey & Whitney LLP
Suite 1500
50 South Sixth Street
Minneapolis, MN  55403
Attn:  Robert A. Rosenbaum
 
10.     Arbitration.  Any controversy or claim arising out of or relating to
this Agreement, or any breach thereof, excepting only the enforcement of any
Loyalty Obligations arising under Paragraph 18 of this Agreement, shall be
settled by arbitration in accordance with the rules of the American Arbitration
Association then in effect in the Commonwealth of Virginia and judgment upon
such award rendered by the arbitrators may be entered in any court having
jurisdiction thereof.  The board of arbitrators shall consist of one arbitrator
to be appointed by the Company, one by the Executive, and one by the two
arbitrators so chosen.  The arbitration shall be held at such place as may be
agreed upon at the time by the parties to the arbitration.  The cost of
arbitration shall be borne as determined by the arbitrators.
 
11.     Withholding.  Anything to the contrary notwithstanding, all payments
required to be made by the Company hereunder to the Executive or Executive’s
estate or beneficiaries shall be subject to the withholding of such amounts
relating to taxes as the Company may reasonably determine it should withhold
pursuant to any applicable law or regulation.  In lieu of withholding such
amounts, in whole or in part, the Company may, in its sole discretion, accept
other provisions for payment of taxes and withholdings as required by law,
provided it is satisfied that all requirements of law affecting its
responsibilities to withhold have been satisfied.
 
12.     Severability.  In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, the
remaining provisions or portions of this Agreement shall be unaffected thereby
and shall remain in full force and effect to the fullest extent permitted by
law.
 
13.     Titles.  Titles to the paragraphs and subsections in this Agreement are
intended solely for convenience and no provision of this Agreement is to be
construed by reference to the title of any paragraph or subsection.
 
14.     Legal Fees.  The Company agrees to pay the reasonable fees and expenses
of Executive’s legal counsel in connection with the negotiation and execution of
this Agreement.
 
15.     Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
16.     Amendment.  Except as provided in Paragraph 12 above, this Agreement may
not be modified or amended except by written instrument signed by all parties
hereto.
 
16

--------------------------------------------------------------------------------


 
17.     Counsel.  This Agreement has been prepared by the Company with the
assistance of Bingham McCutchen LLP, as counsel to the Company (“Counsel”),
after full disclosure of its representation of the Company and with the consent
and direction of the Company and the Executive.  The Executive has reviewed the
contents of this Agreement and fully understands its terms.  The Executive
acknowledges that the Executive is fully aware of the Executive’s right to the
advice of counsel independent from that of the Company, that Counsel has advised
him of such right and disclosed to him the risks in not seeking such independent
advice, and that the Executive fully understands the potentially adverse
interests of the parties with respect to this Agreement.  The Executive further
acknowledges that neither the Company nor its Counsel has made representations
or given any advice with respect to the tax or other consequences of this
Agreement or any transactions contemplated by this Agreement to him, that the
Executive has been advised of the importance of seeking independent counsel with
respect to such consequences, and that the Executive had obtained independent
counsel with respect to such consequences.  By executing this Agreement, the
Executive represents that Executive has, after being advised of the potential
conflicts between him and the Company with respect to the future consequences of
this Agreement, consulted independent legal counsel at Dorsey & Whitney LLP.
 
18.     Loyalty Obligations.  The Executive agrees that the following
obligations (“Loyalty Obligations”) shall apply in consideration of the
Executive’s employment by or continued employment with the Company:
 
(a) Confidential Information.
 
(i) Company Information.  The Executive agrees at all times during the term of
the Executive’s employment and thereafter, to hold any Confidential Information
of the Company or its Related Entities in strictest confidence, and not to use
(except for the benefit of the Company to fulfill the Executive’s employment
obligations) or to disclose to any person, firm or corporation other than the
Company or those designated by it said Confidential Information without the
prior authorization of the Company, except as may otherwise be required by law
or legal process.  The Executive agrees that “Confidential Information” means
any proprietary information prepared or maintained in any format, including
technical data, trade secrets or know-how in which the Company or Related
Entities have an interest, including, but not limited to, business records,
contracts, research, product or service plans, products, services, customer
lists and customers (including, but not limited to, vendors to the Company or
Related Entities on whom the Executive called, with whom the Executive dealt or
with whom Executive became acquainted during the term of the Executive’s
employment), pricing data, costs, markets, expansion plans, summaries, marketing
and other business strategies, software, developments, inventions, processes,
formulas, technology, designs, drawings, engineering, hardware configuration or
marketing, financial or other business information obtained by the Executive or
disclosed to the Executive by the Company or Related Entities or any other
person or entity during the term of the Executive’s employment with the Company
either directly or indirectly electronically, in writing, orally, by drawings,
by observation of services, systems or other aspects of the business of the
Company or Related Entities or otherwise.  Confidential Information does not
include information that: (A) was available to the public prior to the time of
disclosure, whether through press
 
17

--------------------------------------------------------------------------------


 
releases, SEC filings or otherwise or (B) otherwise becomes available to the
public through no act or omission of the Executive.
 
(ii) Third Party Information.  The Executive recognizes that the Company and
Related Entities have received and in the future will receive from third parties
their confidential or proprietary information subject to a duty on the part of
the Company or Related Entities to maintain the confidentiality of such
information and to use it only for certain limited purposes.  The Executive
agrees at all times during the Executive’s employment and thereafter to hold all
such confidential or proprietary information in the strictest confidence and not
to disclose it to any person, firm or corporation or to use it except as
necessary in carrying out the Executive’s work for the Company consistent with
the obligations of the Company or Related Entities with such third party.
 
(b) Conflicting Employment.  The Executive agrees that, during the term of the
Executive’s employment with the Company, the Executive will not engage in any
other employment, occupation, consulting or other business activity directly
related to the business in which the Company or Related Entities are now
involved or become involved during the term of the Executive’s employment.  Nor
will the Executive engage in any other activities that conflict with the
business of the Company or Related Entities.  Furthermore the Executive agrees
to devote such time as may be necessary to fulfill the Executive’s obligations
to the Company.
 
(c) Returning Company Property.  The Executive agrees that any and all devices,
records, data, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, equipment, other documents or
property, or reproductions of any aforementioned items developed by the
Executive or others pursuant to or during the Executive’s employment with the
Company or otherwise shall be the property of the Company or its Related
Entities and their respective successors or assigns.  At the time of leaving the
employ of the Company, the Executive will deliver all material Company property
to the Company or to the Company’s designee and will not keep in the Executive’s
possession, recreate or deliver said property to anyone else.  In the event of
the termination of the Executive’s employment and upon request by the Company,
the Executive agrees to sign and deliver the “Termination Certification”
attached hereto as Exhibit A.
 
(d) Notification of New Employer.  In the event that the Executive leaves the
employ of the Company, the Executive hereby grants consent to notification by
the Company to the Executive’s new employer (whether the Executive is employed
as an employee, consultant, independent contractor, director, partner, officer,
advisor, executive or manager) about the Executive’s obligations under this
Agreement.
 
(e) Non-Interference.  The Executive covenants and agrees that while the
Executive is employed by the Company and for a period of one (1) year
immediately following the termination of the Executive’s employment with the
Company for any reason, the Executive shall not, without the prior written
approval of the Company, directly or indirectly, either on behalf of the
Executive or any other person or entity, Interfere with the Company or any of
its Related Entities.
 
18

--------------------------------------------------------------------------------


 
(i) For purposes of this Agreement, “Interfere” shall mean, except in the
performance of the Executive’s duties and responsibilities on behalf of and for
the benefit of the Company, (A) to solicit, entice, persuade, induce, influence
or attempt to influence, directly or indirectly, customers or prospective
customers, suppliers or prospective suppliers, employees, agents or independent
contractors of the Company or any of its Related Entities to restrict, reduce,
sever or otherwise alter their relationship with the Company or any of its
Related Entities, or (B) whether as a direct solicitor or provider of such
services, or in a direct management or direct supervisory capacity over others
who solicit or provide such services, to solicit or provide services that fall
within the definition of Restricted Activities as defined in Subsection
18(f)(ii) below to any customer of the Company or its Related Entities.
 
(ii) After termination of the Executive’s employment, this provision shall only
apply to those employees, independent contractors, customers or suppliers of the
Company or Related Entities who were such at any time within 12 months prior to
the date of such termination.
 
(f) Covenants Not to Compete.
 
(i) Non-Competition.  Executive covenants and agrees that during the period from
the date hereof until, two (2) years immediately following the termination, for
any reason, of Executive’s employment with the Company (the “Non-Compete
Period”),  Executive will not, directly or indirectly:
 
(A) own or hold, directly or beneficially, as a shareholder (other than as a
shareholder with less than 5% of the outstanding common stock of a publicly
traded corporation), option holder, warrant holder, partner, member or other
equity or security owner or holder of any company or business that derives more
than 15% of its revenue from the Restricted Activities (as defined below) within
the Restricted Area (as defined below), or any company or business controlling,
controlled by or under common control with any company or business directly
engaged in such Restricted Activities within the Restricted Area (any of the
foregoing, a “Restricted Company”) or
 
(B) engage or participate as an employee, director, officer, manager, executive,
partner, independent contractor, consultant or technical or business advisor (or
any foreign equivalents of the foregoing) in the Restricted Activities within
the Restricted Area.
 
(ii) Restricted Activities/Restricted Area.  For purposes of this Agreement, the
term “Restricted Activities” means the retail, wholesale or commercial sale of
aftermarket auto parts and accessories.  The term “Restricted Area” means the
United States of America, including its territories and possessions.
 
(iii) Association with Restricted Company.  In the event that the Executive
intends to associate (whether as an employee, consultant, independent
contractor, officer, manager, advisor, partner, executive or director) with any
Restricted Company during the
 
19

--------------------------------------------------------------------------------


 
 
Non-Compete Period, the Executive must provide information in writing to the
Company relating to the activities proposed to be engaged in by the Executive
for such Restricted Company.  All such current associations are set forth on
Exhibit B to this Agreement.  In the event that the Company consents in writing
to the Executive’s engagement in such activity, the engaging in such activity by
the Executive shall be conclusively deemed not to be a violation of this
Subsection 18(f).  Such consent is not intended and shall not be deemed to be a
waiver or nullification of the covenant of non-competition of the Executive or
other similarly bound executives.
 
(iv) Permitted Employment with Multi-Division Company.  Nothing in this
Subsection 18(f) shall preclude the Executive from accepting employment with a
multi-division company so long as (A) the Executive’s employment is not within a
division of the new employer that engages in the Restricted Activities within
the Restricted Area, (B) during the course of such employment, the Executive
does not communicate related to Restricted Activities with any division of
Executive’s new employer engaged in the Restricted Activities within the
Restricted Area and (C) the Executive does not engage in the Restricted
Activities within the Restricted Area.
 
(g) Non-Disparagement.  The Executive agrees that while the Executive is
employed by the Company and for a period of one (1) year following the
termination of the Executive’s employment with the Company for any reason, the
Executive will not take any action or make any statement which disparages the
Company or its practices or which disrupts or impairs its normal operations,
such that it causes a material adverse impact to the Company.
 
(h) Effect of Non-Payment of Benefits; Clawback.  Executive’s post-termination
of employment obligations under this Paragraph 18 shall cease upon the Company’s
failure to make any payments or benefits hereunder as a result of the
termination of the Executive’s employment when due if within 15 days after
written notice of such failure, the Company does not make the required
payment.  In the event that the Executive materially violates Subsection 18(e),
18(f), or 18(g), and does not cure such violation (if it can be cured) within
five (5) days after written notice of such failure, the Executive agrees that
calculation of the harm to the Company from such violation would be uncertain
and not capable of being readily ascertained, and that as a reasonable
estimation of the harm to the Company from such violation the Executive shall
repay to the Company a portion of the Termination Payment paid to the Executive
pursuant to Section 4(d)(i) equal to a fraction, the numerator of which is the
number of days left in the applicable period under Subsection 18(e), 18(f), or
18(g), and the denominator of which is the total number of days in the
applicable period under such Section.  In the event that Executive materially
violates Subsection 18(a) or 18(c), and does not cure such violation (if it can
be cured) within five (5) days after written notice of such failure, the
Executive agrees that calculation of the harm to the Company from such violation
would be uncertain and not capable of being readily ascertained, and that as a
reasonable estimation of the harm to the Company from such violation the
Executive shall repay to the Company a portion of the Termination Payment paid
to the Executive pursuant to Section 4(d)(i) equal to a fraction, the numerator
of which is the number of days left in the two (2) year period immediately
following the termination and the denominator of which is 730.  The Executive
further agrees that such repayment obligation shall constitute liquidated
damages and that the Company shall have no other right to damages under this
Agreement or at law with respect to breaches of Subsection 18(a), 18(c), 18(e),
18(f), or 18(g),
 
20

--------------------------------------------------------------------------------


 
 
but the Company shall have the right to seek equitable relief pursuant to
Subsection 18(i) hereunder.
 
(i) Specific Enforcement; Remedies Cumulative; Attorney Fees.  The Executive
acknowledges that the Company and Related Entities, as the case may be, may be
irreparably injured if the provisions of Subsections 18(a), 18(b), 18(c), 18(e),
18(f) and 18(g) hereof are not specifically enforced and Executive agrees that
the terms of such provisions (including without limitation the periods set forth
in Subsections 18(e), 18(f) and 18(g)) are reasonable and appropriate.  If
Executive commits, or the Company has evidence based on which it reasonably
believes the Executive threatens to commit, a material breach of any of the
provisions of Subsections 18(a), 18(b), 18(c), 18(e), 18(f) or 18(g) hereof, the
Company and/or Related Entities, as the case may be, shall have the right and
remedy, in addition to and not in limitation of any other remedy that may be
available at law or in equity, to have the provisions of Subsections 18(a),
18(b), 18(c), 18(e), 18(f) or 18(g) hereof specifically enforced by any court
having jurisdiction through immediate injunctive and other equitable relief, it
being acknowledged and agreed that any such breach or threatened breach will
cause irreparable injury to the Company and/or Related Entities and that money
damages will not provide an adequate remedy therefore.  Such injunction shall be
available without the posting of any bond or other security, and Executive
hereby consents to the issuance of such injunction.
 
(j) Re-Set of Period for Non-Competition and Non-Interference. In the event that
a legal or equitable action is commenced with respect to any of the provisions
of Subsections 18(e), 18(f) or 18(g) hereof and the Executive has not complied,
in all material respects, with the provisions in such subsections with respect
to which such action has been commenced, then the one-year or two-year period,
as described in such subsections not so complied with by the Executive, shall be
extended from its original expiration date, day-for-day, for each day that the
Executive is found to have not complied, in all material respects, with such
subsections.
 
(k) Jurisdiction and Venue. WITH RESPECT TO THE ENFORCEMENT OF ANY AND ALL
LOYALTY OBLIGATIONS ARISING UNDER PARAGRAPH 18, THE SUBSECTIONS 18(k) AND 18(l)
OF THIS AGREEMENT SHALL APPLY.  THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY CONSENT TO THE EXCLUSIVE JURISDICTION OF THE FOLLOWING COURTS IN
MATTERS RELATED TO THIS PARAGRAPH 18 AND AGREE NOT TO COMMENCE ANY SUIT, ACTION
OR PROCEEDING RELATING THERETO EXCEPT IN ANY OF SUCH COURTS: THE STATE COURTS OF
THE COMMONWEALTH OF VIRGINIA, THE COURTS OF THE UNITED STATES OF AMERICA LOCATED
IN THE CITY OF ROANOKE, VIRGINIA, OR THE STATE COURTS OR THE COURTS OF THE
UNITED STATES OF AMERICA LOCATED IN ANY MUNICIPALITY WHEREIN AN OFFICE OF THE
COMPANY IS LOCATED, IN WHICH OFFICE THE EXECUTIVE WAS PHYSICALLY PRESENT WHILE
RENDERING SERVICES FOR THE COMPANY AT ANY TIME DURING THE 12 MONTHS IMMEDIATELY
PRECEDING THE COMMENCEMENT OF SUCH SUIT, ACTION OR PROCEEDING OR
IMMEDIATELY  PRECEDING THE TERMINATION OF EXECUTIVE’S EMPLOYMENT, IF TERMINATED.
 
21

--------------------------------------------------------------------------------


 
(l) Waiver of Jury Trial. EXECUTIVE AGREES TO WAIVE THE RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING BASED UPON, OR RELATED TO, ANY LOYALTY
OBLIGATIONS.  THIS WAIVER IS KNOWINGLY, INTENTIONALLY, AND VOLUNTARILY MADE BY
EXECUTIVE, AND EXECUTIVE ACKNOWLEDGES THAT, EXCEPT FOR THE COMPANY’S AGREEMENT
TO LIKEWISE WAIVE ITS RIGHTS TO A TRIAL BY JURY (WHICH THE COMPANY HEREBY
MAKES), THE COMPANY HAS NOT MADE ANY REPRESENTATIONS OF FACTS TO INDUCE THIS
WAIVER OF TRIAL BY JURY OR IN ANY WAY TO MODIFY OR NULLIFY ITS
EFFECT.  EXECUTIVE FURTHER ACKNOWLEDGES THAT EXECUTIVE HAS BEEN REPRESENTED (OR
HAS HAD THE OPPORTUNITY TO BE REPRESENTED) IN THE SIGNING OF THIS AGREEMENT AND
IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, SELECTED OF
EXECUTIVE’S OWN FREE WILL, AND THAT EXECUTIVE HAS HAD THE OPPORTUNITY TO DISCUSS
THIS WAIVER WITH COUNSEL.  EXECUTIVE FURTHER ACKNOWLEDGES THAT EXECUTIVE HAS
READ AND UNDERSTANDS THE MEANING AND RAMIFICATIONS OF THIS WAIVER AND AS
EVIDENCE OF THIS FACT SIGNS THIS AGREEMENT BELOW.
 
19.     Adherence to Company Policies.  Executive agrees to adhere diligently to
all established Company policies and procedures, including but not limited to
the Company’s Guidelines on Significant Governance Issues, Code of Ethics and
Business Conduct and, if applicable, the Code of Ethics for Financial
Professionals.  Executive agrees that if Executive does not adhere to any of the
provisions of such Guidelines and Codes, Executive will be in breach of the
provisions hereof.
 
20.     Representations.  Executive agrees to execute any proper oath or verify
any proper document required to carry out the terms of this
Agreement.  Executive represents that Executive’s performance of all the terms
of this Agreement will not breach any agreement to keep in confidence
proprietary information acquired by Executive in confidence or in trust prior to
Executive’s employment by the Company.  Executive has not entered into, and
Executive agrees Executive will not enter into, any oral or written agreement in
conflict herewith and Executive’s employment by the Company and Executive’s
services to the Company will not violate the terms of any oral or written
agreement to which Executive is a party.
 
[SIGNATURE PAGE FOLLOWS]
 
22

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company and Executive have executed this Agreement as of
the date first written above.
 


Advance Auto Parts, Inc.                              By: /s/ John C. Brouillard
(SEAL)                           Print Name: John C. Brouillard                
          Title: Chairman                           Address: P.O. Box 412 W.
Hyannisport, MA 02672                           

 
 


  Executive                  Print Name:    Darren Jackson             
Signature:   /s/ Darren R. Jackson              Address: 290 Woodlawn Avenue   
  St. Paul, MN 55105 

 
 
23

--------------------------------------------------------------------------------


 
EXHIBIT A
 
TERMINATION CERTIFICATION
 
This is to certify that I do not have in my possession, nor have I failed to
return, any material devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items belonging to the Company.
 
I further certify that I have, to the best of my knowledge, complied in all
material respects with all the terms of my Employment Agreement with the
Company.
 
 


  Date:                      Executive’s Signature                   
Executive’s Name (Print) 

 
 

--------------------------------------------------------------------------------


 
EXHIBIT B
 
LIST OF ASSOCIATIONS WITH RESTRICTED COMPANIES
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
____ None
____ Additional Sheets Attached
 
Signature of Employee:_________________________________
Print Name of Employee:________________________________
 
 
Date:_______________________
 